DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/21 has been entered.
Applicant's amendment/arguments filed on 2/11/21 as being acknowledged and entered.  By this amendment claims 12-20 are canceled and claims 1-11 and 21-41 are pending.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 5, 8, 21-23, 25, 28, 32-41 are rejected under 35 U.S.C. 103 as being obvious over Ichikawa et al. (US Patent 7,102,210) in view of Sirinorakul et al. (US Patent 9,805,955).
Claim 1:  Ichikawa teaches a semiconductor packaging method (Figs. 7 & 9), comprising: providing a metal leadframe (LF) (20) (col. 4) including metal leads (27) on at least 2 sides and a dielectric support material (43) in gaps between the metal structures (Col. 8 Lines 19-24); additively depositing a conductive precursor material (45) on at least a portion of the metal leads (22)  followed by sintering or curing (Col. 8 lines 65-67, Col. 9 lines 1-7) to form a conductive trace to provide a deposited LF portion including deposited conductive traces that connect to and extend inward from at least one of the metal leads (22) over the dielectric support material (Fig. 9), flip chip mounting (36) an integrated circuit die (31a) on the deposited LF portion.  Ichikawa does not teach a metal leadframe strip including a plurality of lead frames or the deposited conductive trace being a printed metal. Sirinorakul teaches a metal leadframe strip including a plurality of lead frames and printing metal routing layers on lead frames accommodating flip chip devices on the printed metal traces to improve routing capabilities while meeting the challenges of the packages thermal, mechanical and electrical integrity and (col. 1, Col. 4).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method taught by Ichikawa to have printed the conductive traces to improve the integrity of the package while accommodated flip chip technology as taught by Sirinorakul.

Claim 3:  Sirinorakul teaches the ink includes copper or silver nanoparticles (Col. 9 lines 15-20).  
Claim 5:  Sirinorakul teaches molding (342) then singulating the LF strip (Fig. 3M; Col. 8 lines 17-20 and 43-48).  
Claim 8:  Sirinorakul teaches the additively depositing comprises inkjet printing using piezoelectric, thermal, acoustic, or electrostatic inkjet printing, screen printing, or flexographic printing (Col. 6 lines 57-65).  
Claim 21:  Ichikawa teaches a semiconductor packaging method (Figs. 7 & 9) comprising: providing a metal leadframe (LF) (20) (col. 4) including metal leads (27) on at least 2 sides and a dielectric support material (43) in gaps between the metal leads (Col. 8Lines 19-24); depositing conductive traces (45) on at least a portion of the metal leads that connect to and extend inward from at least one of the metal leads over the dielectric support material (Fig. 9), flip chip mounting (36) an integrated circuit die (31a) on the deposited LF portion.   Ichikawa does not teach that the conducive traces are printed metal. Sirinorakul teaches printing metal routing layers on lead frames accommodating flip chip devices on the printed metal traces to improve routing capabilities while meeting the challenges of the packages thermal, mechanical and electrical integrity and (col. 1, Col. 4).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method taught by Ichikawa to have printed the conductive traces to improve the integrity of the package while accommodated flip chip technology as taught by Sirinorakul.
Claim 22:  Sirinorakul teaches the printed metal (324) comprises an ink comprising a material that is a solid or a precursor for a solid that forms a solid upon curing or sintering (Col. 3 lines 4-7; Col. 6 lines 57-67)).    
Claim 23:  Sirinorakul teaches the ink includes copper or silver nanoparticles (Col. 9 lines 15-20).  
Claim 25:  Sirinorakul teaches a molding (342) the lead frame and IC die (Fig. 3M) (Col. 8 lines 17-20 and 43-48).  

Claim 32:  Ichikawa teaches a semiconductor packaging method (Figs. 7 & 9) comprising: providing a metal leadframe (LF) (20) (col. 4) including metal leads (27) on at least 2 sides and a dielectric support material (43) in gaps between the metal leads (Col. 8Lines 19-24); depositing conductive traces (45) on at least a portion of the metal leads that connect to and extend inward from at least one of the metal leads over the dielectric support material (Fig. 9), flip chip mounting (36) an integrated circuit die (31a) on the deposited LF portion.   Ichikawa does not teach that the conducive traces are printed metal. Sirinorakul teaches printing metal routing layers on lead frames accommodating flip chip devices on the printed metal traces to improve routing capabilities while meeting the challenges of the packages thermal, mechanical and electrical integrity and (col. 1, Col. 4).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method taught by Ichikawa to have printed the conductive traces to improve the integrity of the package while accommodated flip chip technology as taught by Sirinorakul.
Claim 33:  Ichikawa teaches (Figs. 7 & 9) a semiconductor packaging method, comprising: providing a metal leadframe (LF) (20) including metal leads (27) (col. 4) on at least 2 sides and a dielectric support material (43) in gaps between the metal leads(Col. 8Lines 19-24); depositing conductive traces (45) that connect to and extend inward from at least one of the metal leads over the dielectric support material and configured for receiving bump features (36) on an integrated circuit (IC) die (31a) to be mounted, and mounting the IC die on the deposited LF portion so that the bump features are connected to the pads.  Ichikawa does not teach that the conducive traces are printed metal or the printed metal trances terminating in pads. Sirinorakul teaches printing metal routing layers on lead frames accommodating flip chip devices on the printed metal traces which terminate in pads (338) to improve routing capabilities while meeting the challenges of the packages thermal, mechanical and electrical integrity and (col. 1, Col. 4).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method taught by Ichikawa to have printed the conductive traces terminating in pads to improve the integrity of the package while accommodated flip chip technology as taught by Sirinorakul.
Claim 34:  Ichikawa teaches at least some of the metal leads have a first end (25) extending away from a center of the lead frame and a second end (22) extending toward the center of the lead frame and wherein each printed metal trace (45) has a first end deposited on the second end (22) of one of the metal leads (Figs. 7, 9).  
Claim 35:  Ichikawa teaches each printed metal trace extends from the second end (22) of one of the metal leads and toward the center of the lead frame (Figs. 7, 9).  
Claim 36:  Ichikawa teaches at least some of the metal leads have a first end (25) extending away from a center of the lead frame and a second end (22) extending toward the center of the lead frame and wherein each printed metal trace has a first end deposited on the second end (22) of one of the metal leads (Figs. 7, 9).  
Claim 37:  Ichikawa teaches each printed metal trace extends from the second end (22) of one of the metal leads and toward the center of the lead frame (Figs. 7, 9).  
Claim 38:  Ichikawa teaches at least some of the metal leads have a first end (25) extending away from a center of the lead frame and a second end (22) extending toward the center of the lead frame and wherein each printed metal trace has a first end deposited on the second end (22) of one of the metal leads (Figs. 7, 9).  
Claim 39:  Ichikawa teaches each printed metal trace extends from the second (22) end of one of the metal leads and toward the center of the lead frame (Figs. 7, 9).  
Claim 40:  Ichikawa teaches (Fig. 7, 9) at least some of the metal leads have a first end (25) extending away from a center of the lead frame and a second end (22) extending toward the center of the lead frame and wherein each printed metal trace (45) has a first end deposited on the second end (22) of one of the metal leads.  
Claim 41:  Ichikawa teaches (Fig. 9) each printed metal trace extends from the second end of one of the metal leads and toward the center of the lead frame.
Claims 4, 9, 11, 24, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US Patent 7,102,210) and Sirinorakul et al. (US , as applied to claims 1 and 21 above, and further in view of Wachtler et al. (US Patent 2017/0309549)
Regarding claims 11 and 31, as described above, Ichikawa and Sirinorakul substantially read on the invention as claimed, except Ichikawa and Sirinorakul do not teach the printed metal has a porosity of greater than 10%.  Wachtler teaches a sintered metal bond is typically porous because of the spaces that remain between the nanoparticles when the sintering is completed and is usually selected to fall within the range of 0-50% [0027-0028].  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the printed metal taught by Ichikawa and Sirinorakul to have a porosity greater than 10% because it is a parameter easily managed by the sintering process and the filler makeup of the printed medium.  Porosity greater than 10% is also within commonly known in the art ranges as taught by Wachtler [0027-0028].  

Claims 9 and 29:  Sirinorakul teaches a surface of the LFs include nano- roughening.  Nano-roughening is an inherent result of the sintering process as explained by Wachtler [0027-0028].
Claims 7 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US Patent 7,102,210) and Sirinorakul et al. (US Patent 9,805,955), as applied to claim 1 and 21 above, and further in view of Meyer-Berg et al. (US PGPub 2016/0358886)
Regarding claims 7 and 27, as described above, Ichikawa and Sirinorakul substantially reads on the invention as claimed, except Ichikawa and Sirinorakul does not teach the dielectric support material is provided by a top dielectric layer of a molded interconnect substrate (MIS).  Meyer-Berg teaches the dielectric support material is .
Claims 10 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US Patent 7,102,210) and Sirinorakul et al. (US Patent 9,805,955), as applied to claims 1 and 21 above, and further in view of Jiang (US Patent 2012/0193772)
Regarding claims 10 and 30, as described above, Ichikawa and Sirinorakul substantially reads on the invention as claimed, except Ichikawa and Sirinorakul does not teach the metal leads comprise at least one floating lead, and wherein the printed LF portion contacts the floating lead.  Jiang teaches including floating leads in a leadframe and printed LF portions (3111-3114) contacting the floating lead to accommodate different IC stacking configurations [0029-0032].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Ichikawa and Sirinorakul to have had the metal leads comprise at least one floating lead, and wherein the printed LF portion contacts the floating lead to accommodate different stacking IC configurations [0029-0032] as taught by Jiang.

Allowable Subject Matter
Claim 6 and 26 are allowed. The prior art of record does not teach repeating the determining and narrowing of the leadframe design process for at least one other IC die with similar size and I/O to the first IC die.  The two testing a narrowing phases then result in a final custom base and printed leadframe design based on the common features of the at least two custom candidate leadframe designs.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 21-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/SARAH K SALERNO/Examiner, Art Unit 2814